                   Case 18-12491-CSS            Doc 1418         Filed 09/04/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :    Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                            Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :    (Jointly Administered)
                                                               :
---------------------------------------------------------------x    Re: D.I. 1277

                   ORDER REGARDING DEBTORS’ HEADQUARTERS LEASE

         Upon consideration of the Certification of Counsel Regarding Order Extending the Time

to Assume or Reject Unexpired Leases of Nonresidential Real Property (the “Certification of

Counsel”) filed by the above-captioned debtors and debtors in possession (collectively, the

“Debtors”); the Court having determined the relief as described in the Certification of Counsel

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and

the Court having found that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas,
Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park,
Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of
Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise
Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of
Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298),
Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real
Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
(1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes
of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.



4833-2696-2083.2
                   Case 18-12491-CSS       Doc 1418     Filed 09/04/19    Page 2 of 3



Court for the District of Delaware, dated February 29, 2012, that venue is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409, and that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and upon the full record of the Chapter 11 Cases; it appearing that no other notice

need be given; it further appearing that the legal and factual bases set forth in the Certificate of

Counsel and the record of the Chapter 11 Cases establish just cause for the relief granted herein;

and after due deliberation and sufficient cause therefor:

         IT IS HEREBY ORDERED THAT:

         1.         The Debtors shall be deemed to have rejected the Headquarters Lease by and

between Promise Healthcare, Inc., as tenant, and PFRS Yamato Corporation, as landlord (“PFRS

Yamato”), relating to the real property located at 999 Yamato Road, Boca Raton, Florida 33431

(the “ Premises”) effective as of September 30, 2019.

         2.         The Debtors shall surrender the Premises on September 30, 2019 pursuant to the

terms set forth in the Headquarters Lease.

         3.         In the event the Debtors fail to surrender the Premises on September 30, 2019:

(a) the Debtors shall be deemed to be holding over and shall be subject to the terms of section

31.03 of the Headquarters Lease; and (b) the automatic stay shall terminate on September 30, 2019

as to PFRS Yamato to exercise all rights and remedies under the terms of the Headquarters Lease.

         4.         The parties’ agreement to reduce the Debtors’ square footage use of the Premises

is consensual and is not and shall not be deemed to be a breach of the Headquarters Lease by the

Debtors or PFRS Yamato.

         5.         For the period of August 31, 2019 through September 30, 2019, the Debtors shall

pay rent for the Premises in the amount of $44,377.88 plus accrued legal fees and expenses owing




4833-2696-2083.2
                                                    2
                   Case 18-12491-CSS        Doc 1418      Filed 09/04/19      Page 3 of 3



under the Headquarters Lease in the amount of $1,500. The Debtors shall vacate the agreed portion

of the Premises by August 31, 2019.

         6.         Except as specifically set forth in this Order, nothing in this Order shall be deemed

to amend any of the provisions of the Headquarters Lease, the Extension Order, or any other order

of this Court, all of which remain in full force and effect, and the parties reserve all rights,

remedies, and claims under the Bankruptcy Code and applicable law.

         7.         Notwithstanding any applicability of Bankruptcy Rule 6004(h) or any other

applicable provision of the Bankruptcy Code or the Bankruptcy Rules which may provide for a

stay of the effectiveness of this Order, the terms and conditions of this Order are immediately

effective and enforceable upon its entry.

         8.         The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

         9.         This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.




           Dated: September 4th, 2019
                                                    CHRISTOPHER S. SONTCHI
           Wilmington, Delaware
4833-2696-2083.2                                    UNITED STATES BANKRUPTCY JUDGE
                                                      3
